Citation Nr: 1215040	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for a disorder manifested by dizziness.

2.	Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1983 to September 1988 and from June 1989 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The case was brought before the Board in February 2010, at which time the claims were remanded for further development.  The case was again before the Board in November 2010 and was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining treatment records from the Irwin Army Community Hospital (IACH) and affording the Veteran a new VA examination for his dizziness claim.  An April 2011 response from the IACH indicated that there were no medical records for the Veteran from the requested time period.  The Veteran was notified of this in June 2011 and did not provide any outstanding treatment records.  The Veteran was afforded a VA examination in February and March 2011 for his dizziness claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	The Veteran's dizziness disorder is shown to have been caused by a service-connected disability.

2.	The Veteran's lumbar spine disorder is not shown to be due to a disease or injury in-service or to any incident of his military service and any evidence of arthritis did not manifest to a compensable degree within one year of service.

CONCLUSIONS OF LAW

1.	A dizziness disorder was proximately caused by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.	The Veteran's lumbar spine disorder was not incurred in or aggravated by military service, nor may any arthritis be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in May 2005 and April 2006.  The May 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The April 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the March 2006 rating decision, the Board finds that providing him with adequate notice in the April 2006 letter followed by a readjudication of the claim in the November 2006 statement of the case and the October 2007, June 2010, and October 2011 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded multiple VA medical examinations for his claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Dizziness Disorder

The Veteran contends that his dizziness disorder is the result of a service-connected disability.  See e.g., March 2011 VA examination report.  For this reason, he believes his claim of service connection should be granted.

A November 2006 private treatment record noted the Veteran appeared to suffer from a peripheral nerve vestibulopathy which affected his right inner ear system.  
At the Veteran's VA ear disease examination in May 2010 the Veteran reported dizziness which began in-service.  The examiner reviewed the service treatment records, as well as the post-service treatment records, noting complaints of dizziness.  Ultimately the examiner determined the Veteran was not suffering from an active ear disease.  However, he went on to state that the Veteran's dizziness and vertigo symptoms had been continuous since service.  See e.g., service treatment records from September 1997 noting Veteran complaint of fainting or dizziness, June 2002 noting lightheadedness and January and April 2005 private treatment records noting complaints of dizziness.  He further opined that the Veteran's dizziness disorder was most likely caused by recurrent benign premature ventricular contractions with a nexus to his service-connected heart condition.  The Board observes the Veteran is service-connected for coronary artery disease.  See June 2006 rating decision.

In a February 2011 VA otolaryngology examination report the examiner stated that the Veteran did not suffer from any inner ear disorder at the time of the examination.  He noted the November 2006 private treatment findings, but went on to state that the ENG test performed has been known to create false positive results.  He ultimately opined the common syndromes of inner ear disease and associated true vertigo had been ruled out.  He did not indicate if the Veteran's dizziness disorder could be related to any other condition.

The Veteran was also afforded a VA neurological examination in March 2011.  He reported that he had been suffering from dizzy spells since the early 1990s, which had increased over the years.  The examiner performed various physical tests and noted lesions of the vestibular system commonly resulted in a sense of dizziness.  In reviewing the findings, he opined the findings were suggestive of vertiginous seizures.  He did not opine as to whether the Veteran's condition could be caused by any other condition.

At the very least, the Board finds the evidence is in relative equipoise.  There is conflicting evidence regarding whether the Veteran's dizziness stems from an inner ear disability.  Specifically, a November 2006 private examiner diagnosed the Veteran with an inner ear disability, while the May 2010 and February 2011 VA examiners found no evidence of an inner ear disability.  The May 2010 VA examination report determined that the Veteran's dizziness disorder was attributable to his service-connected heart condition.  There is no competent medical evidence discounting this theory of secondary service connection.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).

Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder which began in active service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Board has reviewed the Veteran's service treatment records and observes that at the Veteran's entrance examination in October 1983 the Veteran did not report back pain and no defects of the spine were noted.  An October 1987 treatment record indicated the Veteran had complaints of back pain.  He was diagnosed with slight strain.  There is no follow up for his back pain complaints and on his self reported Report of Medical History the Veteran did not report that he was suffering from any recurrent back pain.  See March 1989 and September 1992 Reports of Medical History.  In a December 1994 service treatment record the Veteran again reported lower back pain.  He was diagnosed with a mild muscle spasm and given a prescription for the pain.  

The Veteran was seen numerous times in-service with various health complaints, but after 1994 he did not report that he was suffering from back pain.  At his September 1995 medical examination the examiner found no defects of the Veteran's spine or other musculoskeletal system and there is no indication the Veteran complained of back pain at that time.  In an August 1996 service treatment record he was noted to be suffering from allergies.  At a March 2002 medical examination the examiner found no defects of the Veteran's spine.  The Veteran also checked the box indicating that he had not ever suffered from recurrent back pain or any back problem.  He did write down multiple health complaints, such as frequent heartburn, lightheadedness, and passing out, but he did not indicate that he suffered from back pain.  Also at his December 2003 medical examination he noted that he suffered from numerous health problems, but he did not report back pain as an issue.  See December 2003 Report of Medical History noting complaints of numbness in fingers, heartburn, acne, and headaches.

Other than the October 1987 record noting a slight strain of the back and a December 1994 record finding a mild muscle spasm, there are no other instances that the Veteran complained of back pain, or was diagnosed with a lumbar spine disorder in-service.  

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

Following separation from service a January 2005 private treatment record noted the Veteran's lumbar spine x-rays were normal.  In a February 2005 private treatment record it was noted the Veteran had a lower back injury in early January and was still suffering from pain.  A March 2005 private examiner reviewed MRI results of the Veteran's lumbar spine and noted two disc herniations.  

The Veteran was afforded a VA examination in January 2006.  At this examination he reported that he suffered from low back pain with a burning sensation in his right side, knee, and hip.  He reported that he did not remember any specific trauma to his lumbar spine, but that it had bothered him for a long time.  The examiner noted the Veteran had surgery in April 2005 for lumbar spine decompression.  The Veteran was diagnosed with status post right hemilaminectomy, for lumbar spine decompression of the nerve root at both levels and removing unstable disc material.  

A statement from the Veteran in June 2006 indicated that from August 1996 to July 1998 he did not seek as much treatment for his lumbar spine disorder because he was receiving Motrin for his tension headaches and this helped ease his lumbar spine pain.  He also stated that he had been treated between July 2002 and January 2003 at the IACH.  As noted above, these treatment records are unavailable.  The Veteran indicated that he believed his lumbar spine disorder began in-service.  

The Veteran was afforded another VA examination in May 2010.  The Veteran reported sharp, moderate pain that was a 6 or 7/10 in severity.  The examiner opined that any lumbar spine pain from service was acute and transient.  The Veteran was diagnosed with degenerative osteoarthritis and disc disease.  The examiner opined it was less likely than not related to military service.  His rationale was that a January 2005 post-service injury caused the Veteran's lumbar spine symptoms.  He noted no arthritic changes in January 2005 private x-rays, but current evidence of arthritis.  

The Veteran also submitted numerous statements from other service members who stated that the Veteran had lumbar spine pain in-service.  These included statements from co-workers who had filled in for him at work when he had to leave due to spine pain, discussions of spine pain, and the Veteran's complaints of lumbar spine pain.  See e.g., May 2006 statements of A.A., J.E., and K.S.  In a June 2006 statement the Veteran also indicated that based on a pharmacy record from October 2002, which prescribed Naproxen, he believes he was treated for back pain at that time.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disorder.  The Board finds credible the Veteran's report that he currently experiences lumbar spine pain.  There is also credible evidence indicating that the Veteran had back problems in service.  There is documentation of back complaints during service in 1987 and 1994, with isolated treatment.   In fact, the May 2010 VA examiner, following a review of the claims file, concluded that the Veteran's inservice back problems were acute and transient (i.e. not chronic).

The Board acknowledges the Veteran has stated that he injured his back in-service, that he mostly self-treated with pain medication for his knees, and that he frequently had to miss work due to his lumbar spine pain.  The Board also acknowledges the multiple statements by the Veteran's fellow soldiers who stated that the Veteran complained of back pain and had to miss work on occasion due to back pain.

The most competent and credible evidence of record does not establish that the Veteran suffered a back injury in service which is now productive of chronic disability.  In reviewing the service treatment records the Board notes that while the Veteran was seen on multiple occasions with various health complaints,  he only reported on two occasions that he had lumbar spine pain.  See e.g., October 1987, December 1994 service treatment records.  Also on his March 2002 and December 2003 Reports of Medical Assessment he did not indicate that he was suffering from a lumbar spine disorder, nor was one diagnosed.  The Board also notes the buddy statements conflict with the medical evidence of record.  As noted above, after December 1994 the Veteran did not complain of lumbar spine pain in-service, nor are there other treatment records noting lumbar spine pain.  However, the fellow soldiers' statements suggest that the Veteran complained of, and was treated for, back problems between 2001 and 2005.  See e.g., May 2006 statement of J.E. and September 2006 statement of A.A.  Ultimately, the Board assigns more probative weight to the lack of service treatment records noting complaints of lumbar spine pain, the normal medical examinations in March 2002 and December 2003, and the May 2010 VA examiner's negative opinion.  

The Board acknowledges that the Veteran and his friends believe he suffers from a lumbar spine disorder which began in-service.  See e.g., June 2006 statement.  However, the Veteran and his friends, as laypersons, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from a lumbar spine disorder which began in-service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current lumbar spine disorder and service, as well as evidence showing no diagnosis of a chronic lumbar spine disorder in-service, and a normal lumbar spine on separation from service.

Further, as there is no competent evidence of record of arthritis of the lumbar spine which manifested to a compensable degree within one year of service discharge, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the lay and medical evidence does not show that the Veteran's lumbar spine disorder manifested during active service and continued thereafter, or is otherwise related thereto.  There is also no competent evidence of arthritis manifested to a compensable degree within one year of service separation.  

In short, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a lumbar spine disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disorder manifested by dizziness is granted.

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


